Case 1:19-cv-06002-AJN Document 23 Filed-O9/43/19 Page-lof7...

UNITED STATES DISTRICT COURT | PER
SOUTHERN DISTRICT OF NEW YORK
to.

 

GAMMA TRADERS — I LLC and VEGA
TRADERS, LLC, individually and on behalf
of all others similarly situated,

Plaintiffs,
Vv.

MERRILL LYNCH COMMODITIES, INC.,
BANK OF AMERICA CORPORATION,
MORGAN STANLEY & CO. LLC,
EDWARD BASES, JOHN PACILIO, and
JOHN DOE Nos. | — 5,

Defendants.

 

ROBERT CHARLES CLASS A, L.P. and
ROBERT L. TEEL, Individually and on
Behalf of All Others Similarly Situated,

Plaintiffs,
Vv.
MERRILL LYNCH COMMODITIES, INC.,
BANK OF AMERICA CORPORATION,

EDWARD BASES, JOHN PACILIO, and
JOHN DOES NOS. 1-10,

Defendants.

 

YURI ALISHAEV, ABRAHAM
JEREMIAS, and MORRIS JEREMIAS,
individually and on behalf of all others
similarly situated,

Plaintiffs,
Vv.

MERRILL LYNCH COMMODITIES,
INC., BANK OF AMERICA
CORPORATION, MORGAN STANLEY &
CO. LLC, EDWARD BASES, JOHN
PACILIO, and JOHN DOES | - 18,

Defendants.

 

 

Jon
i

j

!

 

| SEP 1 3 2019 |

1:19-cv-06002 (AJN)

1:19-cv-06172 (AJN)

1:19-cv-06488 (AJN)
Case 1:19-cv-06002-AJN Document 23 Filed 09/13/19 Page 2 of 7

STIPULATION AND [PROPOSED] CASE MANAGEMENT ORDER

Plaintiffs Gamma Traders — 1 LLC and Vega Traders, LLC (“Gamma Plaintiffs”), Robert
Charles Class A, L.P. and Robert L. Teel (“Charles Plaintiffs”), Yuri Alishaev, Abraham
Jeremias, and Morris Jeremias (“Alishaev Plaintiffs”) (collectively “Plaintiffs”) and Defendants
Merrill Lynch Commodities, Inc. and Bank of America Corporation (collectively “Bank of
America Defendants”), Edward Bases and John Pacilio (collectively “Individual Defendants”),
and Morgan Stanley & Co. LLC (together with Bank of America Defendants and Individual
Defendants, “Defendants”) by and through their respective undersigned counsel, subject to this
Court’s approval and to the reservation of rights contained in paragraph 6 below, agree and
stipulate as follows:

WHEREAS, on June 27, 2019, Gamma Plaintiffs commenced an action (the “Gamma
Action”) by filing a complaint (the “Gamma Complaint”) against Defendants;

WHEREAS, on July 2, 2019, Charles Plaintiffs commenced an action (the “Charles
Action”) by filing a complaint (the “Charles Complaint”) against Bank of America Defendants
and Individual Defendants, alleging substantially similar facts and claims for relief against many
of the same Defendants as those alleged in the Gamma Complaint,

WHEREAS, on July 12, 2019, Alishaev Plaintiffs commenced an action (the “Alishaev
Action”) by filing a complaint (the “Alishaev Complaint”) against Defendants, alleging
substantially similar facts and claims for relief against many of the same Defendants as those
alleged in the Gamma Complaint and the Charles Complaint,

WHEREAS, on August 6, 2019, Counsel for Plaintiffs filed a motion to consolidate the
above referenced actions, and seeking appointment of Lowey Dannenberg, P.C. and Scott +
Scott Attorneys at Law LLP as Interim Co-Lead Counsel for the proposed Class (ECF Nos. 15 &

16);
Case 1:19-cv-06002-AJN Document 23 Filed 09/13/19 Page 3 of 7

WHEREAS, Defendants take no position on the appointment of Interim Co-Lead
Counsel for the proposed Class;

WHEREAS, Plaintiffs intend to file a consolidated amended complaint (“CAC”)
superseding the Gamma Complaint, the Charles Complaint and the Alishaev Complaint;

WHEREAS, the undersigned parties have conferred and reached agreement on a schedule
for the filing of the CAC and briefing of any motion(s) to dismiss the CAC;

WHEREAS, this is the first request for an adjournment of Defendants’ time to answer,
move to dismiss, or otherwise respond to the complaints filed in the Gamma Action and the
Alishaev Action; and the second such request with respect to complaint filed in the Charles
Action;

NOW, THEREFORE, IT IS HEREBY STIPULATED AND AGREED as follows:

I, Plaintiffs shall file the CAC within 60 days after the Court appoints Interim Co-
Lead Counsel.

2. The undersigned counsel for Defendants agree to waive service of process of the
CAC on behalf of their respective clients, expressly reserving the right to contest whether any
party in the CAC is properly named, and without waiver of any defenses, including those related
to personal jurisdiction and venue.

3, Defendants have no obligation to answer, move, or otherwise respond to the
Gamma Complaint, the Charles Complaint or the Alishaev Complaint.

4, Defendants’ time to answer, move, or otherwise respond to the CAC shall be as
follows:

a. Defendants shall answer or move to dismiss the CAC within 60 days after

Plaintiffs file the CAC;
Case 1:19-cv-06002-AJN Document 23 Filed 09/13/19 Page 4 of 7

b. Pursuant to Rule 3.F of the Individual Rules of Practice in Civil Cases of
Judge Alison J. Nathan, Plaintiffs shall notify the Court within 10 days of the
filing of any motion(s) to dismiss whether they intend to amend the CAC;

i. If Plaintiffs elect not to amend the CAC, they shall file opposition(s) to
any motion(s) to dismiss within 60 days after the date of filing of the
motion(s) to dismiss the CAC;

ii. If Plaintiffs elect to amend the CAC, they shall file a new complaint no
later than 30 days after they notify the Court of such election;
Defendants shall answer or move to dismiss the new complaint within
60 days after the new complaint is filed; and Plaintiffs shall file
opposition(s) to any motion(s) to dismiss within 60 days after
Defendants move to dismiss the new complaint,

C, Defendants shall file any reply brief(s) within 30 days of Plaintiffs’
opposition(s) to any motion(s) to dismiss.

5, This Stipulation shall not act to shorten the time to respond for any Defendant that
would otherwise have a longer time to respond to the Complaints pursuant to the Federal Rules
of Civil Procedure or any applicable local rules, and shall be without prejudice to any
Defendant’s right to seek, and Plaintiff's right to oppose, an additional extension of time to
respond to the CAC.

6. Except as to the defense of insufficiency of service of process in this Action, no
defenses or rights under the Federal Rules, Local Rules or any other laws or regulations,
including, without limitation, defenses based upon lack of personal jurisdiction, is prejudiced or

waived or curtailed by Defendants’ executing, agreeing to, or filing this Stipulation.
Case 1:19-cv-06002-AJN Document 23 Filed 09/13/19 Page 5 of 7

Dated: September 12, 2019

/s/ Vincent Briganti (on consent)!

Vincent Briganti

Christian P. Levis

Raymond P. Girnys

Johnathan Seredynski

Amir Alimehri

LOWEY DANNENBERG, P.C.

44 South Broadway, Suite 1100

White Plains, NY10601

Tel.: (914) 997-0500

Fax: (914) 997-0035

Email: vbriganti@lowey.com
clevis@lowey.com
rgirnys@lowey.com
jseredynski@lowey.com
aalimehri@lowey.com

Attorneys for Plaintiffs Gamma Traders — I LLC and Vega Traders, LLC

/s/ Thomas L. Laughlin, IV (on consent)

Thomas L. Laughlin, IV

Deborah Clark-Weintraub

Jeffrey Philip Jacobson

SCOTT+SCOTT ATTORNEYS AT

LAW LLP

The Helmsley Building

230 Park Ave., 17th Floor

New York, NY 10169

Telephone: (212) 223-6444

Facsimile: (212) 223-6334

Email: tlaughlin@scott-scott.com
dweintraub@scott-scott.com
jjacobson@scott-scott.com

/s/ Louis F. Burke (on consent)
Louis F. Burke

LOUIS F,. BURKE P.C.

460 Park Avenue, 21st Floor
New York, NY 10022
Telephone: (212) 682-1700
Facsimile: (212) 808-4280
lburke@lfblaw.com

 

Attorneys for Plaintiffs Robert Charles Class A, L.P. and Robert L. Teel

 

| Electronic signatures are provided with consent in accordance with Rule 8.5(b) of the Court’s

ECF Rules and Instructions.
Case 1:19-cv-06002-AJN Document 23 Filed 09/13/19 Page 6 of 7

/s/ Mark D. Smilow (on consent)
Mark D. Smilow

WEISSLAW LLP

1500 Broadway, Suite 1601

New York, NY 10036

Tel: (212) 682-3025

Fax: (212) 682-3010

Email: msmilow@weisslawllp.com

Attorneys for Plaintiffs Yuri Alishaev, Abraham Jeremias, and Morris Jeremias

/s/ Adam S. Hakki

Adam S. Hakki

Richard F, Schwed

SHEARMAN & STERLING LLP

599 Lexington Avenue

New York, NY 10022

Telephone: (212) 848-4000

Facsimile: (646) 848-4000

Email: ahakki@shearman.com
rschwed@shearman.com

 

Attorneys for Defendants Merrill Lynch Commodities, Inc. and Bank of America Corporation

/s/ Scott D. Musoff (on consent)

Scott D. Musoff

David Meister

SKADDEN, ARPS, SLATE, MEAGHER & FLOM LLP

4 Times Square

New York NY 10036

Telephone: (212) 735-3000

Facsimile: (917) 735-2000

Email: scott.musoff@skadden.com
david.meister@skadden.com

 

Attorneys for Defendant Morgan Stanley & Co. LLC
Case 1:19-cv-06002-AJN Document 23 Filed 09/13/19 Page 7 of 7

/s/ Evan J. Cohen (on consent)
Evan I. Cohen

FINN DIXON & HERLING LLP
Six Landmark Square

Stamford, CT 06901-2704
Telephone: (203) 325-5000
Facsimile: (203) 325-5001

Email: ecohen@fdh.com

Attorneys for Defendant Edward Bases

/s/ David McGill (on consent)

David McGill

KOBRE & KIM LLP

800 Third Avenue

New York, New York 10022
Telephone: (212) 488-1214
Facsimile: (212) 488-1220

Email: david.mcgill@kobrekim.com

Attorneys for Defendant John Pacilio—

SO ORDERED.

     

DATED: Jeph

 

  

New York, New York lige Alison J. Nathan
nited States District Judge
